United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF ENERGY, SOUTHWESTERN )
POWER ADMINISTRATION, Springfield, MO,
)
Employer
)
____________________________________________ )
H.N., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1838
Issued: June 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal from the March 30, 2009 merit decision
of the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained an injury while in the performance of duty on
July 3, 2007.
FACTUAL HISTORY
On July 9, 2007 appellant, a 60-year-old maintenance worker foreman, filed a traumatic
injury claim alleging that on July 3, 2007 he experienced chest pains and shortness of breath
while installing an air conditioner. He stated that he was sprayed directly in the face with Freon,
which escaped from a punctured coil.

Appellant was transported to Freeman West Hospital on the date of the alleged incident.
He was treated by Dr. Chad Boutware, an emergency room physician, who reported that
appellant’s chest pains began while he was lifting an air conditioner at work. The record
contains laboratory test results, a report of a chest x-ray, and an EKG report, all dated
July 3, 2007. Dr. Boutware diagnosed “chest pains, nonspecific.”
On April 21, 2008 appellant filed a Form CA2-a, alleging that he experienced a
recurrence of his original July 3, 2007 injury on July 15, 2007, when he sustained a heart attack.
He stated that on July 9, 2007 he had undergone foot surgery for Morton’s neuroma. Appellant
stopped work on July 15, 2007 and did not return until September 17, 2007.
In a letter dated May 6, 2007, the Office advised appellant that the information submitted
was insufficient to establish his claim and allowed him 30 days to submit additional information,
including a detailed account of the alleged injury and a physician’s report, with a diagnosis and a
rationalized opinion as to whether he sustained a traumatic cardiac or pulmonary condition on
July 3, 2007 as a result of the alleged incident and, if so, whether he sustained a recurrence of the
diagnosed condition.
The record contains a July 9, 2007 report from Dr. Robert F. Mahnken, a Board-certified
orthopedic surgeon, who performed a neuroma excision of the right second interspace on that
date.
Dr. Mahnken’s July 5, 2007 presurgical examination of appellant revealed no
cardiovascular, respiratory or neurological symptoms.
The record contains a July 15, 2007 emergency room report reflecting that appellant was
treated on that date by Dr. Gregory J. Kutter, Board-certified in emergency medicine, for chest
pain. Appellant stated that he had experienced ongoing pressure and discomfort for about 12
days, since he was exposed to refrigerant. The record also contains reports of a July 15, 2007
EKG and chest x-ray.
Appellant submitted a July 16, 2007 report from Dr. Michael J. Roselman, a Boardcertified internist, specializing in cardiovascular disease, who treated appellant for “an acute
myocardial infarction in progress.” He informed Dr. Roselman that his symptoms began on
July 3, 2007 when he was doing some work removing an air-conditioning unit. Apparently the
cooling coils were punctured and refrigerant leaked out on him. A short time later, appellant
began to experience some chest discomfort, which progressively worsened, and he broke out in a
profuse sweat even while resting in his air-conditioned truck. He was taken to the hospital where
he was assessed. Appellant apparently showed no EMG or enzymatic abnormalities.
Subsequent to the July 3, 2007 incident, he continued to experience recurring episodes of
indigestion and belching, and random onset of similar chest discomfort, with radiation to the
shoulder blades. Following another episode of severe discomfort on the evening of July 14,
2007, appellant went to the emergency room. His EKG at that time showed some nonspecific
anterior T-wave changes, and his cardiac enzymes were negative. Appellant was given a “GI
cocktail” on the suspicion he might have reflux. He was ultimately dismissed home in the early
morning hours of July 15, 2007. At 6:30 a.m. on July 16, 2007, appellant developed severe and
unremitting chest discomfort, with some shortness of breath and sweating and sought treatment
in the emergency room. His EKG showed acute anterior injury pattern. On examination,

2

appellant’s lungs were clear to auscultation and percussion bilaterally. Heart rate and rhythm
were regular without gallops, murmurs or rubs.
Appellant provided hospital records relating to his July 16, 2007 episode. In a July 16,
2007 emergency room report, Dr. Kenneth A. Spangler, Board-certified in emergency medicine,
provided a diagnosis on admission of “chest pain/post surgery.” The record also contains
July 16, 2007 diagnostic test results and progress notes through July 18, 2007. A July 18, 2007
operative report reflected that Dr. Roselman performed emergency percutaneous right femoral
arterial puncture and sheath insertion; emergency selective left and right coronary arteriography;
emergency balloon angioplasty and adjunctive dual drug eluting stent implantation of the
proximal and mid left anterior descending regions; retrograde left heart catheterization and
hemodynamics and left ventricular angiography.
In a May 16, 2008 statement, appellant asserted that he had no history of coronary artery
disease prior to the July 3, 2007 incident. He contended that his July 16, 2007 heart attack and
July 15, 2007 chest pains were directly related to his July 3, 2007 injury.
In an April 9, 2008 report, Dr. Roselman indicated that he had reviewed the medical
records he was provided by appellant regarding his July 2007 hospitalizations. He stated:
“Based on my review of these records, it is my medical opinion that the job[-]
related events of July 3, 2007 were the trigger to your unstable angina of that day
and subsequent days, with ultimate progression to the myocardial infarction you
suffered on July 16, 2007. In hindsight, it seems that all of the chest pain
episodes between those dates were cardiac related, that is, due to insufficient
coronary blood flow.”
Appellant submitted a report dated May 13, 2008 from Dr. Dominic M. Meldi, a Boardcertified internist, who stated that he had examined appellant on March 27, 2007, at which time
he had no cardiac symptoms. On July 16, 2007 appellant telephoned him with complaints of
chest pains. Dr. Meldi advised him to proceed to an emergency room, where he was ultimately
diagnosed with acute myocardial infarction.
In a decision dated June 6, 2008, the Office accepted that the July 3, 2007 incident had
occurred as alleged, but denied appellant’s claim on the grounds that the medical evidence did
not demonstrate that the claimed medical condition was related to the established work-related
events.
On January 2, 2009 appellant requested reconsideration.
Appellant submitted a December 23, 2008 report from Dr. Keesag A. Baron, a Boardcertified internist, specializing in cardiovascular disease. Dr. Baron stated that appellant was
under his care and that he had reviewed medical records in relation to the care that was given to
him and the events that had transpired in 2007. He noted that appellant was asymptomatic from a
cardiovascular perspective until July 3, 2007 after a job accident. Subsequent to the accident,

3

appellant complained of chest discomfort, which continued until he presented with a myocardial
infarction and was found to have a coronary occlusion. Dr. Baron stated:
“His symptoms began on the event that occurred on July 3, 2007 in relationship to
his work. It is highly conceivable that on that date with an occupational accident
he had ruptured a coronary plaque which subsequently lead to coronary
insufficiency, recurring chest discomfort, eventual coronary occlusion, and
myocardial infarction on July 16, 2007. This is an event that should be covered
under workman’s compensation.”
By decision dated March 30, 2009, the Office denied modification of its June 6, 2008
decision. It found that there was no probative medical evidence which provided the diagnosis of
a condition causally related to the events of July 3, 2007.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.1 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).

4

specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is evidence that includes a physician’s rationalized opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the established incident or
factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the July 3, 2007 workplace incident occurred as alleged. The
Board finds, however, that appellant has not submitted sufficient medical evidence to establish
that the incident caused or aggravated a diagnosed medical condition.
Contemporaneous medical evidence includes a July 3, 2007 report from Dr. Boutware,
who diagnosed “chest pains, nonspecific” and stated that appellant’s chest pains began while he
was lifting an air conditioner at work. As Dr. Boutware did not provide a specific diagnosis10 or
an opinion as to the cause of appellant’s condition, his report is of limited probative value.11
July 3 and 15, 2007 emergency room records, including laboratory test results, a report of a chest
x-ray, and EKG reports, which do not contain an opinion on causal relationship, also lack
probative value and are insufficient to establish appellant’s claim. July 15 and 16, 2007
emergency room reports reflected appellant’s complaints of chest pain, which he attributed to

5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

9

John W. Montoya, 54 ECAB 306 (2003).

10

A physician’s mere diagnosis of pain, without more by way of an explanation, does not constitute a basis for
payment of compensation. Robert Broome, supra note 3.
11

Medical evidence which does not offer an opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB
313 (1999).

5

exposure to refrigerant on July 3, 2007. As these reports lack a specific diagnosis or an opinion
as to the cause of appellant’s condition, they, too, are of limited probative value.
In his July 16, 2007 report, Dr. Roselman diagnosed an “acute myocardial infarction in
progress.” He provided an account of appellant’s symptoms, as described by his patient,
beginning with the July 3, 2007 incident. Although Dr. Roselman’s report establishes that
appellant sustained a myocardial infarction, it does not contain an opinion as to the cause of the
heart attack, which occurred nearly two weeks after his Freon exposure. Therefore, it is of
diminished probative value. Similarly, Dr. Roselman’s July 18, 2007 operative report, which
does not contain an opinion on causal relationship, is of minimal probative value.
On April 9, 2008 Dr. Roselman opined that the July 3, 2007 incident triggered appellant’s
“unstable angina of that day and subsequent days, with ultimate progression to the myocardial
infarction [he] suffered on July 16, 2007.” He stated that in hindsight, it seemed that all of the
chest pain episodes between those dates were cardiac related. Dr. Roselman’s report did not
include examination findings. His opinion was based only on a review of the medical records
provided by appellant and was not supported by medical rationale explaining the nature of the
relationship between his diagnosed condition and the July 3, 2007 incident.12 Dr. Roselman did
not explain the process by which appellant’s exposure to Freon on July 3, 2007 would have led
to his myocardial infarction; his vague reference to appellant’s “unstable angina” or his
speculation that all of appellant’s chest pain episodes were cardiac related. For all of these
reasons, his report is of limited probative value and insufficient to establish appellant’s claim.
On December 23, 2008 Dr. Baron stated that it was “highly conceivable” that appellant
had ruptured a coronary plaque on July 3, 2007, which subsequently lead to coronary
insufficiency, recurring chest discomfort, eventual coronary occlusion and myocardial infarction
on July 16, 2007. The only rationale provided was the fact that appellant’s symptoms began on
July 3, 2007 and continued until he presented with a myocardial infarction and was found to
have a coronary occlusion. Dr. Baron’s speculative opinion13 is not based on a complete factual
and medical background, and is not supported by medical rationale explaining the nature of the
relationship between a diagnosed condition and the July 3, 2007 incident. Therefore it is of
diminished probative value.14
The remaining medical evidence of record includes a July 9, 2007 report from
Dr. Mahnken, who performed foot surgery on that date, and a May 13, 2008 report from
Dr. Meldi, who stated that he had examined appellant on March 27, 2007, at which time he had
no cardiac symptoms. As neither report contains an opinion as to whether appellant sustained an
injury as a result of the July 3, 2007 work incident, they are of limited probative value.

12

John W. Montoya, supra note 9.

13

See Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, “the implant may have
ruptured “and “the condition is probably related,” are speculative and diminish the probative value of the medical
opinion).
14

Medical conclusions unsupported by rationale are of little probative value. Willa M. Frazier, 55 ECAB
379 (2004).

6

Appellant expressed his belief that his heart attack and concomitant pain and discomfort
resulted from the accepted employment incident. The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference that there is
a causal relationship between the two.15 Neither the fact that the condition became apparent
during a period of employment, nor the belief that the condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.16 Causal
relationship must be substantiated by reasoned medical opinion evidence, which it is appellant’s
responsibility to submit. Therefore, appellant’s belief that his condition was caused by the workrelated incident is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how his claimed condition was caused or aggravated
by his employment, appellant has not met his burden of proof to establish that he sustained an
injury in the performance of duty causally related to the accepted incident.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on July 3, 2007.

15

See Joe T. Williams, 44 ECAB 518, 521 (1993).

16

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

